DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicants' arguments, filed February 23, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5 – 7 and 33 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lappin et al. (US 7,344,699) in view of Koga et al. (Anticancer Research, 2009) and Wang et al. (Curr Op Invest Drugs, 2010). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 23, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that Lappin does not teach or imply ligands as in amended claim 1 as the conjugates target an erythropoietin (EPO) receptor. While Wang teaches the structure of STA-9090 (ganetespib), this compound has a large number of derivatives but not those recited in claim 1 or any rules for selecting derivatives which are suitable for use as ligands in conjugates or the active agents of claim 1. Koga is silent as to the structures of Hsp90 inhibitors or their derivatives and the structure of the active agents that can be attached to each other covalently by a bond or a linker.
These arguments are unpersuasive. The rejection set forth previously explains that it would have been obvious to replace the EPO receptor targeting moiety in the conjugates of Lappin with ganetespib. Replacement of this receptor allows for targeting of highly malignant cells that overexpression Hsp90 on the cell surface as taught by Koga. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). Given the structure of ganetespib and SN-38, only certain locations would even been contemplated as possible attachment points for conjugation as carbon atoms are not suitable for such conjugation or heteroatoms located in rings. The options are also determined by groups that are important for the desired activity of the moiety that should be impacted as little as possible when such conjugates are prepared. Given the explicit disclosures of the prior art and the knowledge of the person of ordinary skill in the art, such an artisan would have a reasonable expectation of success that conjugates could be prepared using ganetespib to target cancer cells that overexpress Hsp90 and deliver an anticancer agent such as SN-38. Such compound would comprise both moieties required by amended claim 1.
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Due to the amendments to the instant claims, the nonstatutory double patenting rejections over U.S. Patent Nos. 9,956,293; 10,117,944; 10,2323,049; 10,376,598; 10,675,360 and 10,828,315 and Application No. 16/454,586 have been withdrawn. 

Claims 1, 5 – 7 and 33 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 9,597,343. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 23, 2021 and those set forth herein.
The compound claimed in US’343 comprises a ganetespib moiety and SN-38 moiety as required by amended claim 1.
Applicants state that when the claims of the current application are found allowable, they will consider filing a Terminal Disclaimer.
Applicant' s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 9,597,343 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent 9,597,343 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 9,597,343.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 9,597,343 and no Terminal Disclaimer has been filed, the rejection is maintained. 

Claims 1, 5 – 7 and 33 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of copending Application No. 16/625,343 (reference application). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 23, 2021 and those set forth herein.
The SDC-TRAP-0063 compound claimed (see ¶ [0127] of specification for structure) comprises moieties with the structures required by amended claim 1.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants state that this application has a later effective U.S. filing date and when this rejection is the only rejection remaining, this rejection should be withdrawn due to the earlier effective U.S. filing date of the instant application and requests withdrawal of this rejection.
As the provisional non-statutory double patenting rejections over applications with a later effective U.S. filing date are not the only rejections remaining, this rejection is maintained for the reasons set forth in the Office Action mailed September 23, 2021 and those set forth herein.

Claims 1, 5 – 7 and 33 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/625,349 (reference application). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 23, 2021 and those set forth herein.
The SDC-TRAP-0063 compound prepared by the claimed method comprises moieties with the structures required by amended claim 1 and results in the production of a compounds falling within the scope of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants state that this application has a later effective U.S. filing date and when this rejection is the only rejection remaining, this rejection should be withdrawn due to the earlier effective U.S. filing date of the instant application and requests withdrawal of this rejection.
As the provisional non-statutory double patenting rejections over applications with a later effective U.S. filing date are not the only rejections remaining, this rejection is maintained for the reasons set forth in the Office Action mailed September 23, 2021 and those set forth herein.

Claims 1, 5 – 7 and 33 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 – 11 and 13 - 18 of copending Application No. 17/029,835 (reference application). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 23, 2021 and those set forth herein.
The effector moiety of the claimed compounds can be SN-38 (see claim 6) and the Hsp90 inhibitor as the binding moiety can be ganetespib (¶ [0045] of the PGPub of the instant application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants state that this application has a later effective U.S. filing date and when this rejection is the only rejection remaining, this rejection should be withdrawn due to the earlier effective U.S. filing date of the instant application and requests withdrawal of this rejection.
As the provisional non-statutory double patenting rejections over applications with a later effective U.S. filing date are not the only rejections remaining, this rejection is maintained for the reasons set forth in the Office Action mailed September 23, 2021 and those set forth herein.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618